Luke, J.
1. Service of process on a non-resident railroad corporation may be legally perfected, so as to give jurisdiction to a court of this State for the rendition of a judgment, by handing a copy personally to an agent who maintains an office in this State, furnished to him by the corporation, and who represents it in soliciting freight and other business. Bell v. New Orleans &c. R. Co., 2 Ga. App. 812 (59 S. E. 102). The court did not err, after hearing evidence, in finding against the traverse and the plea to the jurisdiction.
2. A mere general limitation in a bill of lading, as to the value of property shipped, amounting to no more than an arbitrary preadjustment of value, will not serve to exempt the carrier from liability for the true' value, if the property he destroyed by negligence of the carrier. Central of Ga. Ry. Co. v. Hall, 124 Ga. 322.
3. While “an interstate carrier may, by a fair, open, and reasonable agreement, limit the amount recoverable by the shipper to an agreed value made for the purpose of obtaining the lower of two or more rates proportioned to the amount of the' risk” (Adams Express Co. v. Croninger, 226 U. S. 492, 33 Sup. Ct. 153, 57 L. ed. 314, 44 L. R. A. (N. S.) 257), and “knowledge of the shipper that the rate, is based on value is to he presumed from the terms of the bill of lading, and of the published schedule filed with the interstate-commerce commission, and the effect of so filing the schedule makes the published rates binding upon shipper and carrier alike” (Boston & Maine Railroad Co. v. Hooker, 233 U. S. 97 (34 Sup. Ct. 526, 58 L. ed. 868, L. R. A. 1915B, 450, Ann. Cas. 1915D, 593), requirements of the interstate-commerce law as to the *733filing and publication of such schedules are not applicable, and no such presumption arises, when property is being transported free under the provision of the act of Congress of February 4, 1887, as amended March 2, 1889, “to regulate commerce” (c. 382, sec. 22), that nothing therein “shall prevent the carriage . . of property free or at reduced rates . . to or from fairs and expositions for exhibition thereat.” 25 Stat. 862 (U. S. Comp. St. 1916, § 8595).
Decided February 7,
— Rehearing denied February 27, 1918.
Action for damages; from Fulton superior court — Judge Bell. November 11, 1916.
Afkinson & Born, for plaintiff.
Anderson & Rountree, R. W. Crenshaw, for defendant.
4. Where an interstate carrier issued a circular and published a general order providing that all shipments of hogs intended for exhibition at fairs and expositions should be carried thereto at the full tariff rates, but that if returned in thirty days they should be returned free from further freight charges, on presentation of the paid freight-bill showing that the shipment moved over the carrier’s lines on the first movement, and of a certificate from the proper officers of the fair, showing that the hogs had been regularly exhibited and had not changed ownership, and thereafter a hog was shipped to a fair on the carrier’s line, for the purpose of exhibition, and the shipper complied in all respects with this order, and the carrier accepted the hog for return shipment in accordance with the agreement to return it free from further freight charges, and, while in course of transportation, the hog received injuries which caused its death, the shipper, if the injuries resulted from negligence of the carrier, was not bound by an arbitrary prearranged valuation upon such property, printed in a bill of lading issued to him, acknowledging receipt of the hog for return shipment free of additional freight charges, and he was entitled to recover full damages for the loss sustained by him by reason of such negligence.
5. The court erred in limiting the plaintiff’s recovery to the sum of $10, named in the bill of lading as the limit of recovery for a hog, and in directing a verdict for that amount. It was therefore error to overrule the plaintiff’s motion for a new trial.

Judgment on main bill of exceptions reversedon cross-bill affirmed.


~Wade, O. J., and Jenhins, J., concur.